MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	    2019 ME 22 
Docket:	      Wal-18-314	
Submitted	
  On	Briefs:	 January	17,	2019	
Decided:	     February	12,	2019	
	
Panel:	       ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                         ADOPTION	OF	IVAN	M.	
	
	
PER	CURIAM	

         [¶1]		The	father	and	mother	of	I.M.	appeal	from	a	judgment	entered	by	

the	Waldo	County	Probate	Court	(Longley,	J.)	terminating	their	parental	rights	

in	anticipation	of	an	adoption	pursuant	to	18-A	M.R.S.	§	9-204(a)-(b)	(2017)1	

and	 22	 M.R.S.	 §	 4055(1)(A)(2),	 (B)(2)(a),	 and	 (B)(2)(b)(ii)	 (2017).	 	 Both	

parents	 contend	 that	 there	 was	 insufficient	 evidence	 to	 support	 the	 Probate	

Court’s	 findings	 that	 they	 are	 parentally	 unfit	 and	 that	 termination	 of	 their	

parental	 rights	 is	 in	 the	 best	 interest	 of	 the	 child.	 	 Additionally,	 the	 father	

asserts	 that	 the	 Probate	 Court	 abused	 its	 discretion	 by	 failing	 to	 clearly	 rule	

on	 an	 objection	 raised	 during	 the	 hearing	 on	 the	 petition	 for	 termination	 of	

parental	 rights.	 	 Discerning	 no	 error	 or	 abuse	 of	 discretion,	 we	 affirm	 the	

judgment.	



    1	 	 The	 Maine	 Probate	 Code,	 codified	 in	 Title	 18-A,	 will	 be	 revised	 and	 recodified	 in	 Title	 18-C	

effective	July	1,	2019.		See	P.L.	2017,	ch.	402.		
2	

                                    I.		BACKGROUND	

      [¶2]		The	present	appeal	arises	from	petitions	to	terminate	the	mother’s	

and	 father’s	 parental	 rights	 and	 a	 petition	 for	 adoption	 brought	 by	 the	

maternal	 grandparents	 of	 the	 child	 in	 the	 Waldo	 County	 Probate	 Court.	 	 The	

maternal	 grandparents,	 who	 are	 the	 child’s	 limited	 co-guardians,	 sought	 to	

terminate	 the	 parental	 rights	 of	 the	 child’s	 mother	 and	 father	 in	 order	 to	

adopt	 the	 child.	 	 A	 two-day	 hearing	 was	 held	 on	 the	 maternal	 grandparents’	

petitions	on	May	8	and	21,	2017.		The	following	facts	derive	from	the	Probate	

Court’s	judgment	terminating	the	mother	and	father’s	parental	rights,	and	are	

supported	 by	 competent	 record	 evidence	 admitted	 over	 the	 course	 of	 a	

two-day	hearing.			

      [¶3]	 	 In	 its	 order	 terminating	 parental	 rights,	 the	 Probate	 Court	 made	

the	following	factual	findings	of	parental	unfitness	with	regard	to	the	father:	

      In	 addition	 to	 repeated	 domestic	 violence	 aimed	 at	 the	 mother,	
      [the	father]	has	had	a	long	and	ongoing	history	with	anger	issues	
      and	emotional	instability.	.	.	.		Though	he	occasionally	can	present	
      as	.	.	.	calm	and	polite,	he	has	often	shown	himself	to	be	very	easily	
      provoked	into	a	rage,	rant	and/or	violence.			
      	
      	        .	 .	 .	 Starting	 2	 years	 ago,	 he	 has	 ignored	 his	 child	 and	 his	
      visitation	opportunities	with	[the	child].		Instead,	[the	father]	has	
      made	 excuses.	 	 Regardless	 of	 repeated	 and	 ongoing	 visit	
      opportunities,	what	visits	he	has	sought,	he	often	has	left	early	or	
      remained	 in	 the	 car	 outside	 the	 child’s	 home.	 	 He	 also	 has	
      canceled	 multiple	 visits.	 	 He	 has	 added	 that	 this	 child	 “can	
                                                                                           3	

      overwhelm”	 him,	 that	 the	 [maternal	 grandparents’]	 “control”	 has	
      him	 feeling	 “attacked”	 by	 the	 [maternal	 grandparents],	adding	 “I	
      don’t	like	to	be	around	them.”		And	he	was	not	able	to	remember	
      the	last	time	he	was	with	his	child.		In	short,	[the	father]	has	had	a	
      visitation	 routine	 with	 his	 child	 .	 .	 .	 that	 has	 gone	 from	 the	
      infrequent	and	sporadic	to	the	non-existent.		
      	
      	      Now	living	in	the	home	of	a	friend,	he	has	decided	to	ignore	
      his	child’s	life-long	home	and	attachments	along	with	[the	child’s]	
      special	 needs	 and	 have	 [the	 child]	 in	 his	 own	 care.	 	 Specifically,	
      [the	 father]	 has	 stated,	 “if	 I	 had	 this	 child,	 I	 would	 not	 let	 the	
      guardians	in	[the	child’s]	life.”		
      	
             In	short,	[the	father]	.	.	.	has	continued	to	lack	the	ability	or	
      willingness	 to	 take	 responsibility	 for	 this	 child	 in	 a	 time-frame	
      reasonably	 calculated	 to	 meet	 this	 .	 .	 .	 child’s	 now	 immediate	
      needs	and	wishes	for	permanency.	
	
      [¶4]		In	its	decision	terminating	parental	rights,	the	Probate	Court	made	

the	following	factual	findings	of	parental	unfitness	with	regard	to	the	mother:	

      [The	mother]	has	admitted	that	she	has	no	bond	with	the	child	in	
      this	court’s	proceedings.		In	her	words,	she	“never	had	one.”		She	
      also	has	admitted	that	the	child	is	doing	very	well	in	the	[maternal	
      grandparents’]	primary	care.		She	has	added	that,	with	them,	[the	
      child]	 has	 a	 routine	 and	 a	 strong	 bond.	 .	 .	 .	 	 [S]he	 has	 chosen	 to	
      reduce	her	visits	to	a	mere	2-3	family	gatherings	this	year	.	.	.	.		
      	
             .	.	.	.	
      	
      	      .	.	.	Beyond	a	few	cards	and	gifts,	[the	mother]	has	failed	to	
      support	this	child	financially.		
      	
             .	.	.	.	
      	
      	      .	 .	 .	 In	 her	 request	 [to]	 have	 this	 child	 in	 her	 care,	 she	
      casually,	 if	 not	 summarily	 .	 .	 .	 has	 dismissed	 this	 child’s	 lifelong	
4	

      home	 with	 and	 primary	 attachment	 to	 his	 primary	 caregivers.		
      She	 also	 has	 ignored	 [the	 child’s]	 special	 needs	 for	 routine	 and	
      predictability.		
      	
             In	 short,	 [the	 mother]	 has	 continued	 to	 lack	 the	 ability	 or	
      willingness	 to	 take	 responsibility	 for	 this	 child	 in	 a	 time-frame	
      reasonably	 calculated	 to	 meet	 this	 .	 .	 .	 child’s	 now	 immediate	
      needs	and	wishes	for	permanency.	
	
      [¶5]	 	 Based	 on	 its	 findings,	 the	 Probate	 Court	 came	 to	 the	 following	

conclusion:	

      Carefully	having	considered	the	needs	of	this	child,	the	child’s	age	
      and	 relationship	 with	 the	 [mother	 and	 father]	 and	 with	 the	
      [maternal	grandparents],	and	the	amount	of	time	spent	with	each	
      of	 the	 parties	 and	 the	 child’s	 proven	 ability	 to	 integrate	 into	 the	
      home	 of	 the	 [maternal	 grandparents],	 termination	 is	 in	 the	 best	
      interest	of	the	child.	
	     	
             In	sum,	and	based	on	the	most	credible	evidence	presented	
      in	 these	 proceedings,	 the	 [maternal	 grandparents	 have]	 clearly	
      and	 convincingly	 proven	 that	 the	 [mother	 and	 father]	 have	 been	
      unwilling	 or	 unable	 to	 take	 responsibility	 for	 the	 child	 in	 a	 time	
      frame	reasonably	calculated	to	meet	the	child’s	needs.	
	
      [¶6]	 	 The	 mother	 and	 father	 timely	 appealed	 the	 Probate	 Court’s	

judgment.		See	18-A	M.R.S.	§	9-309	(2017);	M.R.	App.	P.	2B(c)(1).	

                                   II.		DISCUSSION	

A.	   Evidentiary	Challenge	

      [¶7]	 	 The	 father	 contends	 that	 the	 Probate	 Court	 erred	 by	 not	 ruling	

clearly	on	 an	objection	to	the	 maternal	 grandmother’s	use	of	prepared	 notes	
                                                                                                                 5	

while	 she	 was	 providing	 testimony	 to	 the	 court.	 	 Contrary	 to	 the	 father’s	

argument,	the	record	 demonstrates	that,	when	an	objection	was	raised	to	the	

maternal	 grandmother	 reading	 from	 her	 notes,	 the	 Probate	 Court	 either	

required	 the	 attorney	 to	 use	 the	 proper	 method	 of	 refreshing	 a	 witness’s	

recollection	or	sustained	the	objection.		The	father	does	not	demonstrate,	and	

the	 record	 does	 not	 reveal,	 any	 error	 in	 the	 Probate	 Court’s	 handling	 of	 the	

objections	 that	 were	 raised	 and	 the	 manner	 of	 the	 maternal	 grandmother’s	

testimony.	 	 See	 State	 v.	 Hamel,	 2007 ME 18,	 ¶¶	 3-4,	 913 A.2d 1287;	 State	 v.	

Liberty,	498 A.2d 257,	259	(Me.	1985).		Therefore,	the	father	is	not	entitled	to	

any	relief	on	this	evidentiary	challenge.	

B.	     Sufficiency	of	the	Evidence	

	       [¶8]		The	mother	and	father	contend	that	the	evidence	is	insufficient	to	

establish	parental	unfitness	by	clear	and	convincing	evidence.2			

        Our	review	of	parental	rights	termination	cases	is	limited,	and	we	
        will	affirm	a	judgment	on	appeal	if	any	evidence	in	the	record	can	
        rationally	 be	 read	 to	 establish	 as	 highly	 probable	 the	 court’s	
        factual	 conclusion	 that	 [the	 parents	 are]	 unwilling	 or	 unable	 to	
        take	responsibility	for	the	child	within	a	time	to	meet	[the	child’s]	
        needs.	
        	


     2		The	mother	also	challenges	the	Probate	Court’s	finding	that	termination	of	her	parental	rights	

is	 in	 the	 best	 interest	 of	 the	 child.	 	 Contrary	 to	 the	 mother’s	 contentions,	 there	 is	 a	 wealth	 of	
evidence	 in	 the	 record	 to	 support	 the	 Probate	 Court’s	 determination	 that	 termination	 of	 her	
parental	rights	is	in	the	best	interest	of	the	child.			
6	

In	 re	 Kenneth	 H.,	 1997 ME 48,	 ¶	5,	 690 A.2d 984  (alterations	 omitted)	

(quotation	 marks	 omitted).	 	 Despite	 the	 parents’	 assertions,	 there	 is	

competent	 evidence	 in	 the	 record	 to	 establish	 as	 highly	 probable	 that	 both	

parents	 are	 unable	 to	 take	 responsibility	 for	 the	 child	 within	 a	 time	

reasonably	calculated	to	meet	the	child’s	needs.		See	Adoption	of	Shayleigh	S.,	

2018 ME 165,	 ¶	 16,	 ---	 A.3d	 ---.	 	 Consequently,	 the	 court	 did	 not	 err	 in	 its	

findings	of	parental	unfitness.	

	        [¶9]	 	 In	 conclusion,	 neither	 the	 parents	 nor	 the	 record	 demonstrates	

any	 error	 or	 abuse	 of	 discretion,	 and	 we	 therefore	 affirm	 the	 judgment	

terminating	the	mother’s	and	father’s	parental	rights.	

         The	entry	is:	

                            Judgment	affirmed.	

	        	        	         	    	     	

Natasha	C.	Irving,	Esq.,	Waldoboro,	for	appellant	father	
	
Christina	B.	Perkins,	Esq.,	Ellsworth,	for	appellant	mother	
	
Joseph	W.	Baiungo,	Esq.,	Belfast,	for	appellees	maternal	grandparents	
	
	
Waldo	County	Probate	Court	docket	number	A-2017-1501-2	
FOR	CLERK	REFERENCE	ONLY